Citation Nr: 0531419	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids.

2.  Entitlement to a disability rating in excess of 10 
percent for calcaneal heel spurs, right foot.

3.  Entitlement to a disability rating in excess of 10 
percent for calcaneal heel spurs, left foot.

4.  Whether new and material evidence has been presented to 
reopen the claim for service-connection for status post 
meniscectomy, left knee, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1977 to March 
1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In June 2005, the veteran testified at a Board 
videoconference hearing.  The transcript of that hearing is 
associated with the claims folder.

With respect to the issue as to whether new and material 
evidence has been presented to reopen the claim for service-
connection for status post meniscectomy, left knee, with 
degenerative joint disease, the Board notes judicial 
development during the pendency of this matter requires 
adjudication on the merits.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), and the VA General Counsel (GC) in VAOPGCPREC No. 3-
2003 (July 16, 2003), held that the standard applied to rebut 
the presumption of soundness at entry was not consistent with 
38 U.S.C.A. § 1111.  In light of this change in the 
interpretation of 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304(b), the Board finds that the appeal must be decided 
on the merits.  See Spencer v. Brown, 4 Vet. App. 283 (1993).

The issues of entitlement to a disability rating in excess of 
10 percent for calcaneal heel spurs, right foot; entitlement 
to a disability rating in excess of 10 percent for calcaneal 
heel spurs, left foot; and whether new and material evidence 
has been presented to reopen the claim for service-connection 
for status post meniscectomy, left knee, with degenerative 
joint disease, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hemorrhoids are not characterized by persistent 
bleeding with secondary anemia with fissures.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for service-connected hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an April 2003 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in March 2003.   Thereafter, the RO provided 
notice in April 2003.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and a VA examination report dated in April 2003.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

In August 1998, the RO held that service connection was 
warranted for hemorrhoids and assigned a noncompensable 
evaluation.  At that time, the veteran had been diagnosed as 
having internal hemorrhoids, with some bleeding.

In October 2002, the veteran underwent a colonoscopy.  The 
colonoscopy was normal, except that small non-bleeding 
internal hemorrhoids were present.  

The veteran's claim for an increased disability rating was 
received in March 2003.  In April 2003, the veteran presented 
for a VA examination.  The veteran reported that he had 
experienced recurrences of both internal and external 
hemorrhoids, since his period of service, with associated 
problems of bleeding once a month.  The veteran did not 
relate any problems with sphincter control, fecal leakage, or 
involuntary bowel movements.  The veteran's treatment regime 
involved Metamucil and Hydrocortisone suppositories.  The 
examiner noted that there was no evidence of anemia.  A 
rectal examination revealed no anal fissures or erythema.  
There were multiple skin tags on the right side, 
approximately six, with a maximum length of 0.8 cm.  No 
external hemorrhoids were noted, nor were any internal 
hemorrhoids palpated on a digital rectal examination.  The 
veteran's examination revealed that he continued to 
experience problems with internal hemorrhoids, with 
occasional bleeding.  The examiner also noted that the 
frequency or recurrence had not changed since the veteran's 
initial evaluation, except that it was occasionally 
exacerbated by periods of high stress. 

In June 2003, the RO continued the noncompensable evaluation 
for the veteran's service-connected hemorrhoids.  The veteran 
duly appealed.  In his August 2003 notice of disagreement, 
the veteran contended that he was entitled to an increased 
disability rating because of the duration and severity of his 
problem and his need for constant treatment.  He recounted 
that at least once a month for past 20 years he had 
experienced acute bright red bleeding from the rectum and he 
had to continuously use sitz baths and hydrocortisone 
suppositories to control his disability.  He also stated that 
he was scrupulous about his diet.  

In April 2004, the RO increased the evaluation for the 
veteran's service-connected hemorrhoids to 10 percent, 
effective March 5, 2003, the date of receipt of claim.  A 
higher evaluation of 20 percent was not warranted because 
there was no objective evidence of persistent bleeding with 
secondary anemia or fissures.  

The veteran presented testimony at a June 2005 
videoconference hearing.  The veteran's representative 
submitted that they had no further argument or evidence on 
the matter, and wanted the Board to go forward with the 
adjudication with the evidence already of record. 

II.  Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis

The veteran's service connected hemorrhoids are rated under 
Diagnostic Code 7336.  Diagnostic Code 7336 provides that a 
10 percent disability rating is warranted for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
disability is warranted in cases involving persistent 
bleeding and with secondary anemia all with fissures.  38 
C.F.R. Part 4, Diagnostic Code 7336.

The veteran alleges that a higher disability evaluation is 
warranted due to the duration and severity of his disability 
and due to the fact that he is in need of constant treatment.  
The recent VA examination documented a problem with internal 
hemorrhoids, with occasional bleeding; however, the 
examination showed no evidence of hemorrhoids with persistent 
bleeding and with secondary anemia all with fissures, 
required in order to receive a 20 percent evaluation under 
Diagnostic Code 7336.  The examiner specifically 
characterized the veteran's bleeding as occasional and noted 
that there was no evidence of anemia.  Accordingly, the 
veteran is not entitled to a disability evaluation in excess 
of 10 percent.

Additionally, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under Diagnostic 
Code 7332, stricture of the rectum and anus under Diagnostic 
Code 7333, prolapse of the rectum under Diagnostic Code 7334, 
or anal fistula under Diagnostic Code 7335.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
hemorrhoids do not rise to the level required for the 
assignment of a 20 percent evaluation.  His claim in this 
regard, therefore, must be denied.


ORDER

Entitlement to an increased disability rating, in excess of 
10 percent, for service-connected hemorrhoids is denied.


REMAND

The veteran alleges entitlement to disability ratings in 
excess of 10 percent for service-connected calcaneal heel 
spurs, right foot, and for service-connected calcaneal heel 
spurs, left foot.

The most recent examination of record was performed in April 
2002.  At that time, the feet appeared normal; there was also 
with normal skin, with no calluses or any evidence of any 
pressure anywhere.  Range of motion of both ankles and mid-
feet was also normal.  On palpation of the tissues around the 
feet, some tenderness was noted over the insertion of the 
Achilles tendons, as well as the bottom of the heels.  No 
ligamentous laxity was noted of either ankle on various 
stress tests.  There was no tenderness noted around the ankle 
joint on either side and there was no obvious sign on any 
local inflammation.  There was no local redness or rise in 
temperature. X-rays revealed heel spurs.  

In his August 2003, notice of disagreement the veteran 
alleged that his condition had worsened.  He stated that he 
had been prescribed custom shoe inserts and the pain and 
swelling in his feet caused him to limp and prevented him 
from walking distances over 150 feet without having to stop 
and rest. 

The veteran also presented testimony at a June 2005 
videoconference hearing that his conditioned had worsened and 
that he had undergone surgery in March.  The veteran's 
representative alleged that the veteran's diagnosed heel 
spurs, tendinitis and plantar fasciitis were all related and 
service-connected and should be considered in the disability 
evaluation and that DeLuca factors should also be considered.  

Additionally, in March 2005, the veteran underwent a right 
Achilles tendon debridement, detachment and reattachment with 
bone anchors.  In July 2005, the veteran continued to have 
right heel pain, increasing with plantar flexion and weight 
bearing.  The veteran also presented with complaints of 
redness and swelling.   In light of the veteran's testimony 
and the medical evidence that his disabilities may have 
worsened, the Board finds that an additional examination is 
necessary in order to properly adjudicate the claims. 

In light of Cotant v. Principi, 17 Vet. App. 116 (2003), and 
VAOPGCPREC No. 3-2003, the matter must be remanded such that 
the RO may consider the issue of service connection for 
status post meniscectomy, left knee, with degenerative joint 
disease on the merits.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the right and left 
foot disabilities.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of 
motion studies, commentary as to the 
presence of instability, and the extent 
of any painful motion or functional loss 
due to pain, weakness, and fatigability.

2.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending increased rating 
claims for his right and left heel 
disabilities and his claim for service 
connection for status post meniscectomy, 
left knee, with degenerative joint 
disease on the merits.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


